Napton, Judge,
delivered the opinion of the court.
The only question in this case is whether a note for an antecedent debt given on Sunday is void.
Our statute makes it a misdemeanor for a person to labor himself or compel or permit his apprentice, servant, or slave, or any other person under his charge or control, to labor or perform any work, other than those of necessity or charity, on the first day of the week, commonly called Sunday.
The British statute of 29 Char. 2, ch. 7, enacted that “ no tradesman, artificer, workman, laborer, or other person whatsoever, shall do or exercise any wordly labor, business or work of their ordinary callings upon the Lord’s day.”
A considerable difference of opinion has prevailed in England relative to the proper construction of the British statute, and in this country the decisions upon similar enact*389ments are not uniform. A reference to the cases will be found in a note to Green v. Putnam, 10 Mass. 313.
Our opinion is that the object of the statute will not be promoted by allowing this defence. We do not understand the act as applying to a case of this kind.
Judgment affirmed.
The other judges concur.